       Case 1:19-cv-00308-TCW Document 115 Filed 06/20/19 Page 1 of 1




      In the United States Court of Federal Claims
               Nos. 19-308C, 19-331C, 19-372C, 19-478C (consolidated)

                                 (Filed: June 20, 2019)

*********************************** *
                                    *
FMS INVESTMENT CORP., et al.,       *
                                    *
                    Plaintiff,      *
                                    *
v.                                  *
                                    *
UNITED STATES,                      *
                                    *
                    Defendant,      *
                                    *
*********************************** *

                                        ORDER

      The Court will hear oral argument on the parties’ cross-motions for judgment on the
administrative record in the above-captioned consolidated bid protests on Wednesday, July
17, 2019, at 10:00 AM EDT at the National Courts Building, 717 Madison Pl. N.W.,
Washington, DC.

      IT IS SO ORDERED.

                                                      s/ Thomas C. Wheeler
                                                      THOMAS C. WHEELER
                                                      Judge
